Case 6:20-cv-00077-H Document 1 Filed 08/03/20 Pageiof5 PagelD1

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF TEXAS, SAN ANGELO DIVISION

 

CHRISTINE COOPER, an individual,

NOTICE OF REMOVAL
Plaintiff,
vs.
Case No.
CANIDAE CORPORATION, n/k/a Canidae,
LLC, a Delaware Limited Liability Company, Judge:

Defendant.

 

 

Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendant Canidae Corporation, n/k/a
Canidae, LLC (“Canidae”) hereby gives notice of removal of the action titled Christine Cooper v.
Canidae Corporation, Case No. CV200148-A from the 35th Judicial District Court, Brown
County, Texas, where this action was commenced, to the United States District Court, Northern
District of Texas, San Angelo Division, the district embracing the place where this case is pending.
In support of this Notice of Removal, Canidae states the following:

TIMELINESS OF REMOVAL

1. On or around January 30, 2020, Plaintiff filed a complaint against Canidae and the
Texas Workforce Commission in the 35th Judicial District Court, Brown County, Texas, in the
matter styled Christine Cooper v. Texas Workforce Commission and Canidae Corporation, Case
No. CV200148 (the “Initial Action”).

2. The Initial Action was a petition brought by Plaintiff appealing the Texas

Workforce Commission’s denial of Plaintiff's state wage claim.
Case 6:20-cv-00077-H Document 1 Filed 08/03/20 Page 2of5 PagelD 2

3. Plaintiff served Canidae on February 6, 2020. Following service, Canidae and the
Texas Workforce Commission jointly filed a plea to the jurisdiction, seeking dismissal of
Plaintiff's claim.

4. On June 2, 2020, the district court set a hearing on the plea to the jurisdiction to be
held on July 7, 2020.

5. On July 3, 2020, Plaintiff filed a First Amended Petition, adding a federal claim
against Canidae under the Fair Labor Standards Act, 29 U.S.C. § 203(r).

6. On July 23, the district court issued a Letter Opinion, dismissing Plaintiff's state
claim for lack of jurisdiction and ordered the federal claim to be severed. The district court
assigned Case No. CV200148-A to the severed action (the “Severed Action”). Copies of all
process and pleadings filed in state court are attached hereto as Exhibit A.

7. On August 3, 2020 the district court entered a final order, dismissing the state claim
and severing the Severed Action.

8. Pursuant to 28 U.S.C. § 1446(b)(3), this Notice of Removal is timely because the
Initial Action was not removable and this Notice was effected within thirty (30) days of Canidae
receiving the First Amended Petition. See 28 U.S.C. § 1446(b)(3).

FEDERAL QUESTION JURISDICTION

9. “The district courts shall have original jurisdiction of all civil actions arising under
the Constitution, laws, or treaties of the United States.” 28 U.S.C. §§ 1331. As such, this Court
may exercise jurisdiction over any civil action brought in state court that could have originally
been filed in the United States District Court for the District of Texas.

10. The Severed Action is a claim brought under the laws of the United States, the Fair

Labor Standards Act, 29 U.S.C. § 203(1).
Case 6:20-cv-00077-H Document 1 Filed 08/03/20 Page3of5 PagelD3

11. | FLSA claims are removable irrespective of the amount in controversy. Brown vy.
Masonry Prod., Inc., 874 F.2d 1476, 1478 (11th Cir. 1989) (“We have jurisdiction over Brown's
claim under the FLSA, even though the amount sought—$99.40—is small”); Flores v. Osaka
Health Spa, Inc., No. 05 CIV. 0962 (VM), 2006 WL 1192738, at *1 (S.D.N.Y. May 3, 2006)
(“[P]laintiffs' complaint asserts claims pursuant to the Fair Labor Standards Act... and thus
invokes the Court's subject matter jurisdiction over the action as one arising under federal law by
virtue of 28 U.S.C. § 1331, on that basis not requiring any amount in controversy as a jurisdictional
prerequisite.”).

12. Under 28 U.S.C. § 1441(a), “[e]xcept as otherwise expressly provided by Act of
Congress, any civil action brought in a State court of which the district courts of the United States
have original jurisdiction, may be removed by the defendant or the defendants, to the district court
of the United States for the district and division embracing the place where such action is pending.”

13. Accordingly, the Court has federal question jurisdiction over the Severed Action,
and Canidae may properly remove this action to this Court regardless of whether the action was
originally filed in state court.

COMPLIANCE WITH PROCEDURAL PREREQUISITES

14. This Court has original jurisdiction over the Severed Action under 28 U.S.C. § 1331
because Plaintiff's claim is brought under the laws of the United States, the Fair Labor Standards
Act, 29 U.S.C. § 203(r). Accordingly, the Severed Action is removable under 28 U.S.C. § 1441 (a).

15. | Because the Severed Action is pending in the 35th Judicial District Court, Brown
County, Texas, removal to this District Court is proper under 28 U.S.C. § 1441(a).

16. Pursuant to 28 U.S.C. § 1446(d), written notice of removal of this action together

with a copy of this Notice of Removal, shall promptly be filed with the Clerk of the Court in the
Case 6:20-cv-00077-H Document 1 Filed 08/03/20 Page4of5 PagelD4

35th Judicial District Court, Brown County, Texas and service of the same will be made upon
Plaintiffs counsel.

17. In compliance with 28 U.S.C. § 1446(a), this Notice of Removal is signed by
counsel pursuant to Fed. R. Civ. P. 11.

18. Because Canidae is the only defendant in the Severed Action, 28 U.S.C.
§ 1446(b)(2) does not apply.

19, In accordance with 28 U.S.C. § 84(c)(2), this Court embraces both the county and
the court in which Plaintiffs filed this lawsuit. Therefore, this action is properly removed to this
Court under 28 U.S.C. § 1446(a).

20. By removing this Action to this Court, Canidae does not waive defenses, objections,
or motions available to it under state or federal law, including without limitation jurisdiction,
venue, standing, or failure to state a claim upon which relief can be granted.

21, Canidae reserves the right to amend this Notice of Removal and file additional
support for this Notice of Removal by way of affidavits, deposition testimony, expert testimony,
discovery responses, supplemental memoranda, and legal argument.

WHEREFORE, Canidae respectfully requests that the Severed Action be removed from
the 35th Judicial District Court, Brown County, Texas, to this Court and that this Court assume
jurisdiction of the Severed Action and issue such further orders and processes as may be necessary

to bring before it all parties necessary for trial.
Case 6:20-cv-00077-H Document 1 Filed 08/03/20 Page5of5 PagelD5

DATED this 3rd day of August, 2020.

Respectfully submitted,

JACKSON WALKER L.L.P.
136 W. Twohig Ave., Suite B
San Angelo, Texas 76903

jmhogg@jw.com
(325) 481-2560

(325) 481-2585 - Facsimile

By: /s/ Jon Mark Hogg
Jon Mark Hogg
State Bar No. 00784286

ATTORNEY FOR DEFENDANT
CANIDAE CORPORATION, n/k/a
CANIDAE, LLC

CERTIFICATE OF SERVICE

I certify that on the 3rd day of August, 2020, a true a correct copy of the foregoing
document was served with the Clerk of Court using CM/ECF. I also certify that the foregoing
document is being served on all counsel of record on the service list below via U.S. Mail on August
3, 2020.

Stephen E. Haynes
State Bar No. 24012806
shaynes(@haynesfirm.com

309 N. Fisk
Brownwood, TX 76801
Tel: 325-646-2821
Fax: 325-643-3105

COUNSEL FOR PLAINTIFF
CHRISTINE COOPER

/s/ Jon Mark Hogg
Jon Mark Hogg
